ARNOLD, Judge.
By this purported appeal we are again presented with an attempt to appeal from an order granting a new trial solely as to the issue of damages. Such an order is interlocutory and there is no immediate right of appeal. Industries, Inc. v. Insurance Co., 296 N.C. 486, 251 S.E. 2d 443 (1979).
While G.S. l-277(a) provides that “[a]n appeal may be taken from every judicial order or determination .. . which grants or refuses a new trial,” this Court has observed that an order granting only a partial new trial is not subject to immediate appellate review. Insurance Co. v. Dickens, 41 N.C. App. 184, 254 S.E. 2d 197 (1979). Defendant may not appeal from the order directing a new trial solely on the issue of damages.
Appeal dismissed.
Judges Hedkick and Hill concur.